Citation Nr: 1137182	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for a service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and alcohol dependence. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which granted service connection and assigned an initial 30 percent rating for PTSD.  The Veteran disagreed with that initial rating and perfected a timely appeal to the Board.

Prior to the Board's initial May 2010 decision, the Veteran submitted written statements indicating that he was unable to maintain gainful employment due to his service-connected psychiatric problems.  The Board interpreted that evidence as an implicit claim for a TDIU.  Moreover, while mindful that the RO had not developed or adjudicated this issue, the Board nevertheless concluded that the Veteran's TDIU claim fell within its purview as such a claim had been raised in connection with an appeal for an initial increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).  

After assuming jurisdiction of the Veteran's psychiatric and TDIU claims, the Board issued a May 2010 decision denying both issues.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims.  Thereafter, the Court issued a February 2011 Order remanding the Veteran's claims for readjudication in accordance with a Joint Motion for Partial Remand.  The Veteran then submitted additional evidence in support of his claims directly to the Board, accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).

While the RO characterized the first issue on appeal as entitlement to an initial increased rating for PTSD, a review of the record indicates that the Veteran has also been diagnosed with and treated for major depression and alcohol and opiate dependence.  He has not filed separate claims with respect to those disorders.  Nevertheless, under current law, claims for one psychiatric disorder effectively encompass claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple diagnosed psychiatric disorders are encompassed within his current initial increased rating claim, as reflected on the title page of this decision.  


FINDING OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected acquired psychiatric disorder has been productive of total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

2.  As the Veteran's acquired psychiatric disorder has been found to warrant a 100 percent schedular evaluation since the date of service connection, consideration of an extraschedular rating is unwarranted.

3.  As the Veteran's acquired psychiatric disorder has been found to warrant a 100 percent schedular evaluation since the date of service connection, there is no longer a controversy as to the question of the Veteran's entitlement to TDIU throughout the relevant appeals period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 100 percent scheduler rating for an acquired psychiatric disorder have been met; thus, consideration on an extraschedular basis has been rendered.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The claim of entitlement to a TDIU rating has been rendered moot.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is noted that the Board is cognizant of the contentions set forth in the Joint Motion For Remand.  However, given the disposition found below, no additional development is required in this case.  That is, the absence of additional development will not prejudice the Veteran's claim for an initial increased psychiatric rating.  The full benefit sought on appeal has been granted; thus, any alleged duty to notice or duty to assist deficiency is harmless.

Additionally, given that the maximum rating allowable has been granted for the Veteran's psychiatric disability, consideration of an increased rating on an extraschedular basis and the claim of entitlement to a total rating based on individual unemployability have been rendered moot.  Those matters will be dismiss as a matter of law.  


II.  Initial Increased Schedular Rating for an Acquired Psychiatric Disorder

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran, in written and transcribed oral statements, contends that his service-connected acquired psychiatric disorder is more severe than contemplated by his currently assigned 30 percent disability rating.  

At the outset, the Board observes that the Veteran's claim of entitlement to a higher evaluation is an appeal from the initial assignment of a disability rating.  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Additionally, consideration is given to whether staged ratings are warranted to compensate for times since the date of claim when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  Id.  In this case, however, staged ratings are not appropriate as the pertinent evidence of record does not show distinct time periods since the date of claim when the Veteran's acquired psychiatric disorder manifested symptoms that would warrant different ratings.  Id.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).

Throughout the pendency of this appeal, the Veteran has been assigned a 30 percent rating pursuant to the diagnostic code that governs PTSD.  38 C.F.R. § 4.130, DC 9411 (2011).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected psychiatric disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, however, the Veteran has not requested that his disability be rated under a diagnostic code other than DC 9411.  Moreover, this diagnostic code appears to be the most appropriate as it pertains to the Veteran's predominant mental disorder.  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD and depression, are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for a disability that is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when the disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

In addition to PTSD, the Veteran has been diagnosed with and treated for major depression and alcohol and opiate dependence.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service- connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Such is the case here.  Indeed, as noted above, the Veteran's service-connected acquired psychiatric disorder effectively includes all of the symptoms of his PTSD and other diagnosed psychiatric conditions, including depression and substance abuse.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Even without considering the dictates of Clemons, however, the Board would be precluded from differentiating between the symptoms of the Veteran's PTSD and other psychiatric conditions in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Such evidence has not been presented here.  On the contrary, while a VA examiner has opined that the Veteran's substance abuse disorders are unrelated to his PTSD and depression, a private psychiatrist has arrived at the opposite conclusion.  For the reasons set forth below, the Board considers that private psychiatrist's findings to be more probative than the VA examiner's.  Moreover, as noted in the Joint Motion for Partial Remand, the other pertinent evidence of record suggests an "interplay between the [Veteran's] PTSD and [his] substance abuse."  As it therefore appears that the Veteran's various mental health diagnoses are manifested by overlapping symptomatology, all of his psychiatric symptoms must be attributed to his service-connected disorder for purposes of determining the proper disability rating to assign.

The Veteran's VA treatment reports and written statements reflect that, both prior to and throughout the pendency of this appeal, he has suffered from various psychiatric problems, including an exaggerated startle response, hypervigilance, intrusive thoughts, flashbacks, nightmares, insomnia, social avoidance tendencies, depression, anxiety, difficulty controlling anger, circumstantial thought patterns, and memory and concentration problems.  The Veteran has not indicated that he suffers from auditory and visual hallucinations.  While he has reported frequent thoughts of harming himself and others, he has not exhibited any active suicidal or homicidal intent.  His Global Assessment and Functioning (GAF) scores during the relevant appeals period have ranged from a high of 60 in November and December 2006 to a low of 35 in August 2011.  

Parenthetically, the Board notes that the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under the DSM-IV, a GAF score of 51 to 60 is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 reflects serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 denotes some impairment in reality testing or communication or major impairment in several areas, such as work or school.  Id; see also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

In addition to the aforementioned psychiatric symptoms, the Veteran has a long history of substance abuse that includes the excessive use of prescription medication, illegal narcotics, and alcohol.  Indeed, he admitted during a November 2006 private psychiatric examination that he had begun using narcotic pain relievers and drinking heavily after his tour of duty in Iraq.  The Veteran characterized his substance abuse as a form of self-medication to mitigate his persistent depression and suicidal ideation.  He also complained of other recurrent mental health symptoms, including a lack of concentration and a loss of interest in the activities he once enjoyed.  Contemporaneous clinical testing revealed a subdued affect, but was otherwise negative for any significant psychiatric abnormalities.  Nevertheless, the private psychiatrist determined that, based on the Veteran's reported history and a review of his recent medical records, he met the diagnostic criteria for both PTSD and major depressive disorder.  The psychiatrist then assigned the Veteran GAF score of 60, indicating moderate social and occupational impairment.

Subsequent private psychiatric records dated the following month show that the Veteran continued to suffer from the effects of alcohol abuse.  Moreover, while some improvement in his mood was shown, his symptoms overall still conformed with diagnoses of PTSD and major depression.  

The same psychiatric diagnoses were rendered on a January 2007 VA examination.  At that time, the Veteran was also found to exhibit symptoms of worsening polysubstance abuse, manifested by the use of steadily increasing quantities of addictive prescription medication, including OxyContin, as well as street drugs.  

Three months later, in April 2007, he underwent an initial VA psychiatric examination in which he complained of constant depression, weight gain, lethargy, and indecisiveness.  The Veteran also reported symptoms specific to PTSD, including monthly nightmares, flashbacks, intrusive thoughts of combat, hypervigilance, and an exaggerated startle response.  Additionally, he indicated that, since leaving the military, he had been unable to maintain gainful employment.  In this regard, the Veteran noted that he recently had lost three jobs due, in large part, to his inability to effectively interact with his colleagues.  He added that he had little social contact with anyone apart from "bad people," and had no hobbies or leisure activities.  On mental status evaluation, the Veteran demonstrated clear and coherent speech.  Additionally, he exhibited dress, hygiene, and behavior that were all within normal limits.  No other cognitive or emotional impairment was shown.  Based on the results of that assessment, the VA examiner determined that, while the Veteran continued to meet the criteria for PTSD and depressive disorder, he remained capable of handling his own finances.  The VA examiner further determined that the Veteran's symptoms were not so severe as to cause significant occupational impairment.  Nevertheless, that examiner acknowledged the existence of moderate impairment by assigning the Veteran a GAF score of 57.  

Subsequent VA medical records dated in February 2008 reveal that the Veteran sought inpatient treatment for opioid addiction.  During his hospitalization, he was also rediagnosed with and treated for PTSD.  His overall level of occupational and social functioning was found to warrant a GAF score of 50, which indicated serious impairment.  

The Veteran was afforded a follow-up VA examination in April 2008 in which he reiterated the symptoms of sleep impairment, intrusive thoughts, exaggerated startle response, fatigue, and social isolation noted on his previous examination.  He also stated that he continued to have difficulty maintaining employment, adding that he had not worked steadily since 2007.  In terms of treatment, the Veteran admitted that he had stopped attending therapy sessions for his substance abuse and related mental health problems, but indicated that he would be resuming those sessions soon.

As on the prior VA examination, the Veteran exhibited normal speech patterns, judgment, memory, and overall cognitive ability.  However, his affect was found to be mildly blunted and his mood was characterized as anxious, irritable, and dysphoric.  Based on the results of the clinical evaluation and a review of his recent VA and private medical records, the April 2008 VA examiner reconfirmed the Veteran's diagnosis of PTSD, but indicated that it was unclear whether he still met the criteria for opioid dependence.  The VA examiner then assigned the Veteran a GAF score of 55 and indicated that his PTSD would "have some impact upon [his] occupational and social functioning."  Thereafter, in addendum opinions issued in January, February, and March 2009, the same VA examiner opined that, while the Veteran's insomnia and fatigue were likely symptoms of his PTSD, his opioid dependence was not encompassed in that diagnosis.  Significantly, however, the VA examiner did not provide a rationale for that opinion or indicate that it was based on a review of the pertinent evidence of record.

The above VA examiner's findings with respect to the current severity of the Veteran's substance abuse were countered by the Veteran's brother, a registered pharmacist, who asserted in a July 2011 written statement that the Veteran remained addicted to opiates and required ongoing prescriptions of opioid partial agonist-antagonists in order to avoid resorting to street drugs.  In addition, the brother opined that, while the Veteran had recently started a family and enrolled in school on the GI bill, he remained unable to work and dependent on his relatives for support.  The observations of the Veteran's brother were echoed by those of his grandmother, who lamented in a July 2011 letter that she "barely recognized" the Veteran after his return from Iraq.  In this regard, she elaborated that, while the Veteran had previously been "very happy, outgoing, physically active" and a "reliable, hard worker" he was now distant, depressed, angry, and unable to keep a job.  The Veteran's grandmother added that she considered him psychologically "broken" and doubted that he would "ever be able to care for his family the way he wants to or knows he should."

In addition to the above lay statements, the Veteran submitted an August 2011 report from a private psychiatrist, who, like the Veteran's brother and grandmother, took issue with the prior VA opinion evidence.  Specifically, the private psychiatrist disputed the April 2008 VA examiner's findings that the Veteran's substance abuse was unrelated to his service-connected PTSD.  "This could not be farther from the truth," the psychiatrist emphasized, adding that the Veteran had "not develop[ed] a formal substance use disorder until after his active-duty service, subsequent to his exposure to combat-related trauma."  

The private psychiatrist also disagreed with the April 2007 and April 2008 VA examiners' determinations regarding the Veteran's lack of total occupational and social impairment.  In this regard, the private psychiatrist observed that, while the Veteran "ha[d] attempted to function as a carpenter, attend technical school, and obtain gainful employment," he "ha[d] not been able to achieve at these efforts for any significant amount of time."  The psychiatrist then opined that, while the Veteran had "entered a Subuxone treatment program" that had helped him stay sober, he "continu[ed] to be profoundly impaired" by the "unremitting and intractable symptoms of [his] PTSD," which included "persistent and severe anger, sustained violent thoughts, irritability, self-isolating tendencies, and severe concentration and memory deficits."  The psychiatrist further opined that, "despite attempts at pharmacologic treatment and psychotherapy," the Veteran's PTSD symptoms had rendered him completely and totally disabled since his discharge from service.  Additionally, the psychiatrist determined that the Veteran's future prognosis for significant or gainful function was "minimal" as he "display[ed] a deteriorating clinical condition" and "was not on a trajectory that would suggest a steady level of improvement."  The psychiatrist then assigned the Veteran a GAF score of 35, signaling profound occupational and social impairment.

As a rationale for the above findings, the private psychiatrist noted that "the records [he] had reviewed," in tandem with his own clinical interview of the Veteran, had revealed that "he was unable to function in [an] occupational setting to [his] incapacity to concentrate and [his] inappropriate behavior with coworkers, supervisors, and the public."  The psychiatrist added that the Veteran's profound difficulty interacting with coworkers and supervisors represented a marked deterioration from his pre-Iraq level of occupational functioning.  Whereas at that time, the psychiatrist continued, the Veteran had been a sergeant who successfully supervised lower-ranking troops, he was now "incapable of function[ing] in even the most basic occupational environments."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the August 2011 opinion rendered by the private psychiatrist, indicating that the Veteran's substance abuse is part and parcel of his PTSD and that his overall psychiatric symptoms are productive of total occupational and social impairment, is more probative and persuasive than the countervailing findings of the April 2007 and April 2008 VA examiners.  

The Board acknowledges that the private psychiatrist did not expressly indicate that his opinion was predicated on a review of the Veteran's claims file.  Nevertheless, claims file review is not a requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In this case, the Board considers it significant that, in addition to relying on the Veteran's own statements, the private psychiatrist based his opinion on a thorough clinical examination and a review of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Indeed, while that psychiatrist may not have had access to the actual claims file itself, his findings expressly referenced the relevant evidence contained therein, specifically the Veteran's private and VA medical records and the reports of the April 2007 and April 2008 VA examiners.  Moreover, that psychiatrist supported his opinion with a rationale that addressed and reconciled the determinations of those prior VA examiners.  This further adds to the weight of that private opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

In contrast, the April 2007 VA examiner's finding that the Veteran's PTSD did not cause significant occupational impairment was unsupported by a rationale and, thus, of limited probative value.  Id.  Similarly, the April 2008 VA examiner's findings of less-than-complete occupational impairment and a lack of overlapping PTSD/substance abuse symptomatology were also presented without explanation.  Moreover, that VA examiner's findings are inconsistent with the competent lay and clinical evidence of record, which indicates that the Veteran has not been gainfully employed since leaving the military and suffers from concurrent mental health symptoms that have been consistently found to support diagnoses of both PTSD, depression, and substance abuse disorders.  Hence, the Board considers that April 2008 VA examiner's report, like that of his predecessor, to be no more than minimally probative.  Prejean, supra.  The Board also considers it significant that the April 2007 and April 2008 VA examiners' findings were rendered prior to the August 2011 private psychiatrist's report and, thus, did not take into account that highly probative medical opinion evidence.  In any event, to the extent that both VA examiners conceded that the Veteran's PTSD was productive of some degree of social and occupational impairment, their findings are not wholly inconsistent with the private psychiatrist's opinion, which the Board considers highly probative.  Furthermore, as that private physician's opinion is wholly favorable to the Veteran, he is not prejudiced by the Board's decision to afford that opinion great evidentiary weight.

The Board finds that the preponderance of the probative evidence shows that, since the date of service connection, the Veteran's service-connected acquired psychiatric disorder has continuously warranted a 100 percent schedular rating under the General Rating Formula for Mental Disorders.  Indeed, the August 2011 private psychiatrist's report expressly indicates that, since leaving the military, the Veteran's service-connected disorder has been manifested by overlapping symptoms of PTSD, depression, and substance abuse, which not only have interfered with his ability to work but also have left him completely and totally impaired.  38 C.F.R. § 4.130, DC 9411 (2011).  For the foregoing reasons, the Board considers that private psychiatrist's report to be the most probative and persuasive evidence of record.

The Board is also influenced by the statements submitted by the Veteran, his brother, and his grandmother, regarding his ongoing struggles with PTSD and substance abuse and the devastating effect of those disorders on his ability to function.  While a lay person, the Veteran is competent to report symptoms of debilitating depression, anger, and substance abuse, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran's brother and grandmother are competent to relate their first-hand observations of the effects of the Veteran's psychiatric impairment.  Id.  Moreover, the Board observes that, while not a physician, the Veteran's brother is a licensed pharmacist and, thus, competent to provide an account of the Veteran's ongoing need for prescription drugs to treat his opiate dependency.  See Pond v. West, 12 Vet. App. 341 (1999) (holding that a non-physician licensed medical professional is competent to provide medical evidence within the realm of his expertise).  Further, the Board finds that the above statements of the Veteran, his brother, and grandmother are not only considered competent but also credible in the absence of any probative evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Next, in finding that a total disability evaluation is warranted for the entire period on appeal, the Board acknowledges the evidence of episodic improvement, specifically in terms of the Veteran's abstinence from illegal drug use and his recent enrollment in school and entry into fatherhood.  Additionally, the Board is mindful of the higher GAF scores, ranging from 50 to 60, which were rendered prior to the August 2011 private psychiatrist's report.  Nevertheless, the Board finds that the private psychiatrist has provided a convincing and cogent explanation for why any improvement in the Veteran's mental health symptoms should be considered temporary, in light of the overall evidence of record.  Moreover, that psychiatrist's assignment of a markedly low GAF of 35, coupled with his bleak prognosis for the Veteran's future level of occupational and social functioning, signals that his overall symptoms are productive of total and permanent impairment.

In sum, the Board finds that the Veteran is entitled to a 100 percent disability evaluation effective from the date of service connection.  See 38 C.F.R. § 4.132, DC 9411.  All reasonable doubt has been resolved in the Veteran's favor in making this determination.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As this represents a total grant of the benefits sought on appeal, no discussion of extraschedular ratings is warranted.



III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  In considering such a claim, a determination must be made as to whether the service-connected disability(ies) is(are) sufficient to produce unemployability provided that the total rating is based on a disability or combination of disabilities for which the Schedule For Rating Disabilities provides an evaluation of less than 100 percent.  38 C.F.R. § 3.341 (2011).  See also 38 C.F.R. § 4.16(a) (2011) (a total disability rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total).

As the above regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for one or more service connected disabilities.  Indeed, a claim for TDIU is effectively rendered moot by the assignment of a total schedular rating, which represents the greater of the two benefits.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350; see also Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a 'claim for TDIU presupposes that the rating for the condition is less than 100 percent '); Holland v. Brown, 6 Vet App. 443 (1994).

For the reasons set forth above, the Board has assigned a 100 percent schedular evaluation for the Veteran's acquired psychiatric disorder, effective the date of service connection.  Accordingly, the Board finds that, throughout the pendency of this appeal, the Veteran has been precluded from obtaining a TDIU rating as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the issue of entitlement to a TDIU is effectively moot and must therefore be dismissed.  




ORDER

Entitlement to an initial 100 percent schedular evaluation for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU rating is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


